447 F.2d 1366
In the Matter of LOS ANGELES LAND AND INVESTMENTS, LTD., Debtor.Ralph S. AOKI, Trustee, Petitioner-Appellee,v.Laura C. LIGHT, Claimant-Appellant.
No. 24740.
United States Court of Appeals, Ninth Circuit.
Sept. 16, 1971.

Leonard A. Goldman, (argued), of Goldman, Goldman & Arnold, Los Angeles, Cal., Richard M. C. Lum, Honolulu, Hawaii, for claimant-appellant.
H. William Burgess (argued), Don Jeffrey Gelber, Honolulu, Hawaii, Paul Gonson, Asst. Gen. Counsel (argued), Washington, D.C., Allen F. Corotto, S.E.C., San Francisco, Cal., for petitioner-appellee.
Before BROWNING and ELY, Circuit Judges, and THOMPSON, District judge.1
PER CURIAM:


1
This is an appeal from an order of the district judge affirming (with one exception not here relevant) two orders of the referee in bankruptcy denying appellant's claims in the reorganization proceeding and allowing a counterclaim by the reorganization trustee against appellant and two others.  The underlying facts can be found in the decision of the district judge classifying creditors and stockholders of the debtor reported at 282 F. Supp. 448 (D.Hawaii 1968).


2
From a review of the record before us we cannot say that the decision of the district judge in light of the record and findings of the referee was 'clearly erroneous.'


3
Without defining the nature of the claims asserted, we are unable to distinguish the present case from Alexander v. Hillman, 296 U.S. 222, 56 S. Ct. 204, 80 L. Ed. 192 (1935), which forecloses appellant's arguments attacking the summary jurisdiction of the bankruptcy court.


4
The Judgment is affirmed.



1
 Honorable Gordon Thompson, Jr., United States District Judge, Southern District of California, sitting by designation